Citation Nr: 0912310	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO. 07-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, 
claimed as blood pressure. 

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for syncope, claimed as 
blackouts. 

3. Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1987 until 
November 1990, and subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas. The Veteran had a 
videoconference hearing before the undersigned Veterans Law 
Judge in October 2008. 


FINDINGS OF FACT

1. A final August 2004 rating decision denied claims for 
service connection for hypertension and syncope. 

2. The evidence associated with the claims file since the 
August 2004 final denial does not relate to any unestablished 
facts necessary to substantiate the claims for service 
connection for hypertension or syncope. 

3. The medical evidence of record does not show that the 
Veteran has a heart disorder related to his active military 
service. 




[Continued on the next page] 
CONCLUSIONS OF LAW

1. The August 2004 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. Evidence received since the August 2004 rating decision is 
not new and material; the claims of entitlement to service 
connection for hypertension and syncope are not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3. The criteria for the establishment of service connection 
for a heart disorder have not been met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial. 

In this case, the notice letter provided to the Veteran in 
December 2006 included the criteria for reopening the 
previously denied claims of service connection for 
hypertension and syncope, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied. Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter. The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the December 2006 
letter provided by the RO also provided the Veteran with 
notice of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date. With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records. The Veteran has submitted 
private medical records and statements, and provided 
testimony at the October 2008 hearing before the undersigned 
Veterans Law Judge. 

There is also no duty on the part of VA to provide a medical 
examination for his heart disorder claim, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the Veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorder is related to 
service. Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision. 38 U.S.C.A. 
§ 5103A(d). 

Additionally, in regards to the claims to reopen claims of 
service connection for hypertension and syncope, in the 
absence of new and material evidence submitted by the 
claimant, the duty to assist is not triggered. See 38 U.S.C. 
§ 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. app. 542, 546 (1996) (Holding that unless the 
Veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claims

The Veteran seeks to reopen a previously denied claim for 
service connection for hypertension and syncope. A review of 
the record indicates that the Veteran was previously denied 
service connection for those claimed disorder in an August 
2004 rating decision. The Veteran did not file a Notice of 
Disagreement and the rating decision became final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008). 

The RO does not appear to have reopened the Veteran's claims. 
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action. Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the August 2004 rating 
decision included service treatment records, which generally 
did not indicate that the Veteran had been treated for either 
hypertension or syncope. 

The Veteran received multiple subsequent VA examinations and 
VA outpatient treatment records, which generally indicated 
complaints of and treatment for syncope and hypertension. A 
July 1993 VA general examination indicated that he complained 
of black outs and recorded a blood pressure of 127/70. A 
January 2002 VA examination noted that the Veteran reported 
syncope from the mid-1990s. The examiner found him to have a 
history of syncope of unclear etiology, which was episodic 
since the early 1990s. A March 2004 VA examiner noted the 
Veteran's past medical history to include hypertension since 
1995, requiring medications. 

The August 2004 rating decision found that the evidence did 
not indicate that the Veteran's hypertension either occurred 
in or was caused by service. The August 2004 rating decision 
similarly found that the evidence did not show a link between 
the Veteran's syncopal episode and military service. 

Subsequent to the August 2004 rating decision, no opinion as 
to the etiology of either the Veteran's hypertension or 
syncope has been provided. New medical records have been 
associated with the claims file. VA outpatient treatment 
records generally indicated diagnoses of syncope and 
hypertension, but no medical opinions were provided to 
indicate that the claimed disorders are related to his 
service. Additionally, new private medical records, including 
from Dr. E.F.D. indicate that the Veteran has had a syncope 
episode; however, no medical opinion was made as to the 
etiology of his syncopal episode. Thus, none of the medical 
records submitted subsequent to the prior final decision 
provided any medical nexus opinions relating the etiology of 
the veteran's claimed disorders to service. 

In his current attempt to reopen the claim, the Veteran has 
also filed additional personal statements, claiming that his 
hypertension and syncope are due to service, or are 
alternatively due to his non-service-connected heart 
disorder. However, as will be discussed later in this 
decision, the Veteran's claimed heart disorder does not 
warrant service connection. 

Although the evidence submitted since the August 2004 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material. None of the newly 
associated evidence provided any medical evidence attributing 
either the Veteran's hypertension or syncope to his active 
service. The newly submitted medical evidence only 
demonstrates what was previously known, that he has received 
treatment for his claimed disorders. Additionally, the new 
lay evidence attesting to his claims being due to service are 
redundant of earlier statements and do not provide competent 
medical evidence supportive of his claim. 

The evidence received since the August 2004 rating decision 
does not contain credible medical evidence indicating that 
the Veteran has either hypertension or syncope related to 
service. Therefore, the additional evidence received is not 
"material" since it does not relate to any unestablished 
facts necessary to substantiate his service connection claims 
- specifically, that his hypertension or syncope developed in 
or is related to his service - and does not raise a 
reasonable possibility of substantiating the claims. 
Accordingly, the Board finds that the claims for service 
connection may not be reopened. 

Service Connection

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as cardiovascular-renal disease, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury or event occurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury or event. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to veterans who served in the Southwest Asia 
Theater of Operations during the Persian Gulf War, on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Benefit Act," which was Title I of the "Veterans 
Benefit Improvement Act of 1994," Pub. L. No. 103-446. That 
Act, in part, added a new § 1117 to Title 38 United States 
Code. Section 1117 authorized the VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary of 
Veterans Affairs was to review any credible scientific or 
medical evidence; the historical treatment afforded other 
diseases for which service connection is presumed and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, the VA implemented the Persian Gulf War 
Veterans Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad, but not 
exclusive list of signs and symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations for chronic disability was 
two years after the date on which he or she last performed 
active service in the Southwest Asia Theater of Operations 
during the Gulf War. In April 1997, the VA published an 
interim rule that extended the presumptive period to December 
31, 2001. In November 2001, the VA expanded the presumptive 
period from December 2001 to December 2006.

On December 27, 2001, the "Veterans Education and Benefit 
Expansion Act of 2001" was enacted. This liberalizing 
legislation amended various provisions of 38 U.S.C.A. §§ 1117 
and 1118, including a complete revision of § 1117(a), which 
now provides that the Secretary may pay compensation under 
this subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-- (A) during service 
on active duty in the Armed Forces in the Southwest Asia 
Theater of Operations during the Persian Gulf War; or (B) to 
a degree of 10 percent or more during the presumptive period 
prescribed under subsection (b). For purposes of this 
subsection, the term "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of the following): (A) An undiagnosed 
illness; (B) a medically unexplained chronic multisystem 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C) any diagnosed illness that the 
Secretary determines in regulations prescribed warrants a 
presumption of service connection.

In addition to the complete revision of § 1117(a), a new 
subsection (g) was added to § 1117. That subsection provided 
that the purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisystem illness include: (1) Fatigue, (2) unexplained 
rashes or other dermatological signs or symptoms, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the upper or lower 
respiratory system (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) cardiovascular signs 
or symptoms (12) abnormal weight loss and (13) menstrual 
disorders.

Merits of the Claim
 
The Veteran contends that he has a heart disorder due to 
service, and that he has been found to have an irregular 
heart beat. He has also indicated that he has heart symptoms 
due to his service-connected undiagnosed illness. 

Service treatment records are generally silent as to any 
complaints of, or treatment for, a heart disorder. In fact, 
the Veteran himself specifically stated, in his October 2008 
hearing testimony, that he did not have heart problems until 
after service.

The Veteran was provided a VA general medical examination in 
July 1993. At that time he had no history of palpitations, a 
regular sinus rhythm, and no murmurs. A July 1993 VA 
examination for systemic conditions found no cardiac 
residual. A January 1994 VA examination found his heart to 
not be enlarged and to have a regular rhythm and rate. His 
heart sounds were well heard and no murmurs were heard. 

A July 1995 Comprehensive Clinical Evaluation Program (CCEP) 
for inactive reserve duty found his heart and vascular system 
to be normal, though he reported having palpitation or a 
pounding heart at that time. The CCEP subsequently diagnosed 
him with palpitations in October 1995. Subsequent Ireland 
Army Hospital records indicate that the Veteran has been 
treated for palpitations. 

The Veteran complained of chest pain during a March 1996 VA 
general medical examination. Upon cardiovascular inspection, 
the examiner found him to have a regular rate and rhythm 
without murmur. 

A January 2002 VA chest computed tomography (CT) found no 
significant abnormality in the heart and lung. The examiner 
found the scan to be unremarkable, other than a probable 
small lipoma in the left anterior-lateral mid abdominal wall; 
a minor abnormality. A March 2004 VA chest x-ray found his 
heart to be normal in size and shape with no active pulmonary 
disease. No active disease was found. 

A February 2005 VA outpatient treatment record noted that the 
Veteran had previously had an angiogram found his heart to 
have a regular rate and rhythm. A February 2005 chest x-ray 
again found the heart to be normal in size and shape with no 
active pulmonary disease. The examiner found no active 
disease. 

A VA examination for chronic fatigue syndrome was provided in 
March 2006 and included a review of the Veteran's medical 
records. The examiner reported that a prior cardiology 
assessment found the Veteran to have syncope history, which 
was not suggestive of a vasovagal syncopal episode, with 
alcohol as a possible major contributing factor to his past 
symptoms. 

VA outpatient treatment records and private medical records 
generally indicate that the Veteran has complained of and 
been treated for palpitations, but has not diagnosed him with 
a cardiovascular disease related to service and have not 
indicated that a heart disorder was diagnosed within the year 
following his service. 

Furthermore, the record does not indicate that the Veteran 
has been diagnosed with a heart disease. The record only 
reflects his complaints of heart palpitations and syncope. 
However, records such as the February 2005 VA chest x-ray 
found his heart to be of normal size and shape, with no 
active disease. Additionally, the record does not indicate 
that symptoms, such as heart palpitations, are not already 
encompassed in the Veteran's service-connected undiagnosed 
illness. As previously stated, under 38 U.S.C.A. § 1117(g), 
signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisystem illness include: 
(11) cardiovascular signs or symptoms. As the Veteran is 
already service-connected for an undiagnosed illness, his 
cardiovascular complaints are indicative of symptoms of his 
already service-connected undiagnosed illness, especially 
considering that he has not been diagnosed with a heart 
disease. 

In this respect, the Board observes that to the extent the 
Veteran believes that his symptoms of heart palpitations are 
part and parcel of his service-connected Gulf War undiagnosed 
illness, and that such symptoms portent an increase in the 
severity of his service-connected disability, the Veteran may 
file a claim for an increased rating therefor.

Returning to consideration of the service connection claim on 
appeal, the evidence of record simply does not include a 
competent medical opinion finding that the Veteran has a 
heart disorder, including heart palpitations, related to 
service or in any way due to service.  No medical opinions as 
to the etiology of the Veteran's claimed heart disorder is of 
record. As noted above, the Veteran was advised of the need 
to submit medical evidence demonstrating both a current 
disorder, as well as medical evidence demonstrating a nexus 
between the claimed current disorder and service by way of 
the VCAA letter provided to him, but failed to do so. A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a). 

The only other evidence provided as to the Veteran's claim is 
his belief that he has a heart disorder due to service. 
Although the Veteran can provide testimony as to his own 
experiences and observations, the factual question of if his 
claimed disorder can be attributed to his in-service 
experiences is a medical question, requiring a medical 
expert. He is not competent to render such an opinion. 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). He does 
not have the requisite special medical knowledge necessary 
for such opinion evidence. 

The record thus does not indicate that the Veteran has a 
heart disorder, including heart palpitations due to service.  
Although he has been treated for heart palpitations, the 
record does not indicate that they are related to service.  
Furthermore, cardiovascular signs or symptoms are encompassed 
in the Veteran's already service-connected undiagnosed 
illness.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's claim 
for service connection for a heart disorder is denied. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for hypertension is denied.

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for syncope is denied.

Service connection for a heart disorder is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


